Citation Nr: 0010437
Decision Date: 04/19/00	Archive Date: 09/08/00

Citation Nr: 0010437	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  94-17 740	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John E. Howell, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, C.E. and F.M.



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO), which determined that the veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD, was not well grounded.  38 U.S.C.A. 
§ 5107(a).

In a January 1997 decision, the Board determined that the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, was not well 
grounded.  Specifically, the Board found that there was no 
competent medical evidence that the veteran had ever been 
diagnosed with a psychiatric disorder, including PTSD, and no 
competent medical evidence of a nexus between the claimed 
psychiatric disorder and his military service.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Thereafter, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's January 1997 decision.  The Joint Motion noted at the 
outset that:

It is the well established policy that 
the [VA] has a statutory duty, which is 
neither optional nor discretionary, to 
assist claimants with the development of 
facts pertinent to their well-grounded 
claims.  Massey v. Brown, 7 Vet. App. 
204, 208 1994); Murphy v. Derwinski, 1 
Vet. App. 78, 82; Little v. Derwinski 1 
Vet. App. 90, 92 (1990).  In this case, 
however, Appellant's case is not yet well 
grounded.

The Joint Motion went on to state that the Board's basis for 
denying service connection in its January 1997 decision was 
the lack of an "in-service diagnosis of any such malady" 
and the lack of a medical nexus between a current condition 
and service.  The Joint Motion further indicated that the 
Board found that "[t]he record as it stands now not only 
does not support the appellant's allegations concerning his 
purported service in Vietnam, it flatly contradicts his 
accounts."  It was noted that the Board had referred to the 
veteran's claim of Vietnam service for an over three month 
span between May 1962 and his separation from service, and 
found that the record did not contain the slightest trace 
indicating that the veteran had served in Southeast Asia.  
Rather, the Board determined, the record reflected that the 
veteran had served in Europe throughout the period in 
question.

Notwithstanding the Joint Motion's acknowledgment that the 
veteran's claim was not well grounded, the Joint Motion 
concluded that a "[r]emand of this matter is necessary to 
allow the Board to fulfill its statutory duty to assist 
appellant with the development of the pertinent facts of his 
claim."  Specifically, the Joint Motion noted the veteran's 
contention that while he was stationed in Germany, he was 
assigned to temporary duty in Vietnam in order to assist in 
the training of Army of Vietnam (ARVN) soldiers.  It was 
further noted that the veteran alleged that while he was 
serving in Vietnam, the ARVN unit he was accompanying was 
ambushed and most of its members were killed.  Thereafter, 
the veteran alleged that he experienced emotional 
difficulties for which he was sent to a military hospital in 
the Philippines.

The Joint Motion concluded that in light of the nature of the 
veteran's allegations regarding service in Vietnam, a remand 
of this case was necessary to enable the RO to attempt to 
obtain copies of any and all military records that could 
establish whether or not the veteran served in any capacity 
in Vietnam in 1962.  Although it was acknowledged that the RO 
had made three previous attempts to obtain military records 
in order to substantiate the veteran's claims, the Joint 
Motion found that the RO had requested only "general 
information" such as units to which he was assigned, dates 
and places of assignment, participation in combat actions, 
wounds received in action, awards and decorations, and 
official travel outside of the U.S.  It was further noted 
that none of the three requests had yielded information 
concerning the veteran's alleged service in Vietnam and that 
his service medical records reflected no medical treatment 
that had been administered in the Philippines.  Nevertheless, 
the Joint Motion determined that further development was 
warranted in order to attempt to substantiate the veteran's 
claims of Vietnam service.

Thereafter, in March 1999, the Court granted the joint 
motion, vacated the Board's January 1997 decision and 
remanded the case to the Board for compliance with directives 
that were specified in the Joint Motion.  The case was 
subsequently returned to the Board.

In July 1999, the Board issued a decision in which it again 
determined that the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, was not well grounded.  Specifically, the Board found 
that the veteran had still submitted no competent medical 
evidence of a current psychiatric disability, to include 
PTSD, and no competent medical evidence of a nexus between 
the claimed disability and the veteran's service.  The Board 
concluded that because the veteran's claim was not well 
grounded, the Court's jurisprudence clearly established that 
VA's duty to assist the veteran had not attached.  See 
38 U.S.C.A. § 5107(a); Hilkert v. West, 11 Vet. App. 284 
(1998); Berotti v. West, 11 Vet. App. 193 (1998); Dean 
v. Brown, 8 Vet. App. 449 (1995); Caluza, 7 Vet. App. at 512-
13; Grivois v. Brown, 6 Vet. App. 136 (1994).  The Board 
further concluded that because the development directed in 
the Joint Remand could not well ground the claim, the Joint 
Motion was in error and was not enforceable as the law of the 
case.

In August 1999, the veteran's attorney filed a motion for 
reconsideration.  See 38 C.F.R. § 20.1001 (1999).  The motion 
for reconsideration was granted in March 2000, and the case 
was assigned to this three member reconsideration panel.  See 
38 C.F.R. § 19.11 (1999).


REMAND

At the outset, the Board wishes to note in remanding this 
case to the RO, it is specifically not finding that the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded.  As was the case at the time of the Board's January 
1997 decision, there continues to be no competent medical 
evidence of record demonstrating that the veteran has ever 
been diagnosed with a psychiatric disorder, including PTSD, 
and no competent medical evidence of a nexus between the 
claimed psychiatric disorder and the veteran's military 
service.  See Caluza, 7 Vet. App. at 506.  

The fact that the veteran's claim is not well grounded has 
been acknowledged by both the VA Office of General Counsel 
and the veteran's attorney in the Joint Motion for Remand.  
Moreover, the veteran's attorney, in the August 1999 motion 
for reconsideration, specifically stated that "appellant 
agrees that his claim as currently constituted is not well-
grounded." 

The Board is of course cognizant of the Court's recent ruling 
in Morton v. West, 11 Vet. App. 174 (1999).  In Morton, the 
Court held that absent the submission and establishment of a 
well-grounded claim, the Secretary of VA cannot undertake to 
assist a veteran in the development of facts pertinent to his 
claim.  The Board is also aware that in accordance with this 
ruling, the RO has recently been instructed that it cannot 
undertake any evidentiary development in cases prior to the 
submission of a well-grounded claim.

However, notwithstanding the above, the March 1999 Order of 
the Court granting the Joint Motion for Remand constitutes a 
mandate of the Court and must be complied with under Rule 
41(b) of the Court's Rules of Practice and Procedure.  Thus, 
both the Board and the RO are bound by the instructions set 
forth in the Joint Motion.  

The Joint Motion instructs that this case be remanded in 
order to enable the RO to attempt to obtain copies of any and 
all military records that could establish whether or not the 
veteran served in any capacity in Vietnam in 1962, including 
such things as Temporary Duty Orders written in 1962; copies 
of hostile fire pay vouchers in 1962; copies of individual 
pay records; copies of any and all travel vouchers in 1962; 
and copies of inpatient treatment records for care rendered 
to the veteran in the military hospitals at Clark Air Force 
Base or Subic Bay Naval Hospital in 1962.  The Joint Motion 
further instructs that any and all records concerning the 
veteran's participation in the training of ARVN personnel 
should be sought and provided if available.

Therefore, pursuant to Rule 41 of the Court's Rules of 
Practice and Procedure, the Board finds that a remand of this 
case is appropriate, so that the RO may make a further 
attempt to verify the veteran's alleged Vietnam service by 
obtaining the information specified by the VA Office of 
General Counsel and the veteran's attorney in the Joint 
Remand.

The Board notes that there appears to be some precedent among 
the Court's decisions supporting the notion that VA is 
obligated to obtain service department records independent of 
VA's statutory duty to assist under 38 U.S.C.A. § 5107(a).  
For example, the Court noted in Murphy that "[a]lthough the 
claimant has the burden of submitting evidence in support of 
the claim, that evidence may be in the veteran's service 
record or other governmental records and, therefore, in 
control of the Federal Government.  In such situations, the 
VA should be responsible for providing the material-or seeing 
that it is provided- needed to make the determination on 
eligibility."  Murphy, 1 Vet. App. at 82, citing S.Rep. No. 
418, 100th Cong., 2nd Sess. 33-34 (1988).

Additionally, in the recent case of Hayre v. West, 188 F. 3d 
1327 (Fed. Cir. 1999), the United States Court of Appeals for 
the Federal Circuit held that a single request for pertinent 
service medical records requested by a claimant and not 
obtained by the RO does not fulfill the duty to assist.  
While the Federal Circuit appears to have rested this 
conclusion primarily on VA's statutory duty to assist in the 
development of well-grounded claims under 38 U.S.C.A. 
§ 5107(a), the Federal Circuit also referred to VA's "unique 
system of processing and adjudicating claims for benefits 
that is both claimant friendly and non-adversarial."  In 
making this reference, the Federal Circuit appeared to be 
alluding to a possible heightened duty by VA "to obtain 
records regarding medical history from Federal departments or 
agencies, pursuant to 38 U.S.C.A. § 5106."  This decision at 
least intimates that VA is obligated to make extra efforts to 
obtain existing but allegedly missing service department 
records.

Thus, for the reasons and bases set forth above, the Board 
finds that a remand this case is warranted in order to comply 
with the instructions set forth in the Joint Motion, and to 
enable the RO to make a further attempt to obtain copies of 
any and all service department records that could establish 
whether veteran served in Vietnam in 1962 as he contends.  

Accordingly, this case is remand for the following actions:

1.  The RO should attempt to obtain 
copies of service department records that 
could establish whether or not the 
veteran served in any capacity in Vietnam 
in 1962, including Temporary Duty Orders 
written in 1962; copies of hostile fire 
pay vouchers in 1962; copies of 
individual pay records; copies of any and 
all travel vouchers in 1962; copies of 
inpatient treatment records for care 
allegedly rendered to the veteran in the 
hospitals at Clark Air Force Base or 
Subic Bay Naval Hospital in 1962; and 
records concerning the veteran's alleged 
participation in the training of ARVN 
personnel.  In addition, the RO should 
attempt to obtain copies of morning 
reports, a unit history and other 
available records pertaining to Battery 
C, 1st Battalion, 75th Artillery for the 
period from May 7, 1962 to November 3, 
1962.  Following completion of the 
foregoing, the RO should review the 
evidence of record and undertake any 
other development it deems necessary.  

2.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his attorney should be 
furnished with copies of a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran need take no action until he is so 
informed.
The Board notes, however, a statement made by the veteran's 
attorney in the August 1999 motion for reconsideration that 
"[t]his 'targeted' request gives [the veteran] virtually his 
last opportunity to establish the validity of his claim and 
thereby obtain compensation."  If the veteran is aware of 
any objective evidence which would establish his presence in 
Vietnam, it is incumbent upon him to come forward with it.  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



			
	Mark D. Hindin	Ronald R. Bosch
Member, Board of Veterans' Appeals          Member, Board of 
Veterans' Appeals



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 7 -




Citation Nr: 9921175	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-17 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John E. Howell, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, Mr. [redacted] and Ms. [redacted]


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1959 to November 
1962.

In a Board of Veterans' Appeals (Board) decision in January 1997, 
the Board determined that the veteran's claim for service 
connection for an acquired psychiatric disorder, to include PTSD, 
was not well grounded as there was no diagnosis of an acquired 
psychiatric disorder, including PTSD, at any time.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board further determined that 
even assuming, arguendo, that there was a relevant diagnosis of 
record, there was no nexus to service, as is additionally 
required under Caluza.  Finally, the Board went on to observe 
that there were obvious conflicts between the appellant's 
allegations as to stressors and as to what the evidence of record 
had demonstrated.  

The appellant thereafter timely appealed the January 22, 1997 
Board determination to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  The 
Court, in an Order of March 10, 1999, vacated the Board's January 
1997 decision, and in so doing, remanded the case to the Board 
for action pursuant to a March 4, 1999 Joint Motion for Remand.

The Board further notes that a representative of the Secretary 
agreed to the Joint Motion for Remand noted above, and that the 
Joint Motion initially observed:

By a decision of January 22, 1997, the BVA denied 
Appellant's claim for entitlement to service-connected 
disability compensation for an acquired psychiatric 
disorder, based upon its finding that the claim was 
not well grounded.  Remand of this matter is necessary 
to allow the Board to fulfill its statutory duty to 
assist appellant with the development of the pertinent 
facts of his claim. 

In its Grounds for Remand, the Joint motion then noted that:

It is well established that the Department of Veterans 
Affairs ("VA") has a statutory duty, which is 
neither optional nor discretionary, to assist 
claimants with the development of the facts pertinent 
to their well-grounded claims.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994); Murphy v. Derwinski, 1 Vet. 
App. 78, 82; Litt[k]e v. Derwinski, 1 Vet. App. 90, 92 
(1990).  In this case, however, Appellant's claim 
is not yet well grounded.  (emphasis added)

Thereafter, the Joint Motion went on to indicate that the Board's 
basis for denying service connection for an acquired psychiatric 
disorder, to include PTSD, in this case was the lack of an "in-
service diagnosis" of any such malady, and the lack of a nexus 
between a current condition and service.  The Board notes that 
this characterization of the Board's decision is clearly in 
error.  The Board specifically noted that not only was there no 
diagnosis of any acquired psychiatric disability in service, at 
separation or within one year thereafter, but also that there was 
no showing of an acquired psychiatric disorder, including PTSD, 
"by competent, i.e., medical evidence at any time."

The Joint Motion further indicated that the Board determined that 
"[t]he record as it stands now not only does not support the 
appellant's allegations concerning his purported service in 
Vietnam, it flatly contradicts his accounts."  It was also noted 
that the Board had referred to the veteran's claim of Vietnam 
service over a three month span between May 1962 and service 
separation, and found that administrative records did not contain 
the slightest trace of any service in Southeast Asia, and, 
indeed, reflected service in Europe.

Notwithstanding the Joint Motion's above-noted acknowledgment 
that the claim "is not yet well grounded," the Joint Motion 
cited the following passage from Murphy v. Derwinski, supra, 
regarding the Secretary's duty to assist, which was quoted from 
the Senate Veterans' Affairs Committee:

Although the claimant has the burden of submitting 
evidence in support of the claim, that evidence may be 
in the veteran's service record or other government 
records, and therefore, in the control of the Federal 
Government.  In such situations, the VA should be 
responsible for providing the material - or seeing 
that it is provided - needed to make the determination 
on eligibility.  S.Rep.No. 418, 100th Cong., 2nd 
Sess., 33-34 (1988). 

Murphy, at 82.

In addition, the Joint Motion noted the Appellant's contention 
that while stationed in Germany, he served on temporary duty 
(TDY) in Vietnam, to assist with the training of Army of Vietnam 
(ARVN) soldiers.  It was further noted that while in Vietnam, the 
veteran alleged that an ARVN unit he was accompanying was 
ambushed, most of its members were killed, and that his rescue 
was delayed.  It was also noted that he explained that he 
experienced emotional difficulties immediately thereafter that 
required treatment in a hospital in the Philippines.  

Moreover, the Joint Motion acknowledged that the regional office 
(RO) made three attempts to obtain military records to 
substantiate the appellant's military history, but that each 
time, the RO requested only general information such as units to 
which assigned, dates and places of assignment, participation in 
combat actions, wounds received in action, awards and 
decorations, and official travel outside the U.S.  It was further 
noted that none of the three requests yielded information 
concerning appellant's alleged service in Vietnam and that 
service medical records reflected no medical treatment that had 
been administered in the Philippines.

Therefore, the Joint Motion determined that: 

Because of the nature of Appellant's alleged Vietnam 
service, remand of this case is necessary to enable 
the RO to attempt to obtain copies of any and all 
military records that could establish whether or not 
Appellant served in any capacity in Vietnam in 1962, 
including specifically such things as Temporary Duty 
Orders written for Appellant in 1962; copies of 
hostile fire pay vouchers in 1962; copies of 
individual pay records; copies of any and all travel 
vouchers for 1962; and copies of any of inpatient 
treatment records for care rendered to Appellant in 
the military hospitals at Clark Air Force Base or 
Subic Bay Naval Hospital in 1962.  It should be clear 
from the request that any and all records concerning 
Appellant's participation in the training of ARVN 
personnel should be sought and provided if available. 

It was further concluded that in the interests of judicial 
economy, the parties believed that this motion represented the 
most appropriate disposition of this appeal, and requested that 
the Court enter an order vacating the January 22, 1997 Board 
decision and remanding this matter to the Board.  

As will be shown more fully below, as a result of the lack of a 
current finding of psychiatric disability, the Board notes that 
the additional development specifically requested in the Joint 
Motion could not possibly well ground the claim, and that, 
therefore, the proposed action is prohibited by law.  
Consequently, in view of the Court's vacating of the Board's 
decision of January 22, 1997, the Board has again found the claim 
to be not well grounded and has denied it on that basis.


FINDING OF FACT

A psychiatric disorder, to include PTSD, is not currently shown 
and there is no evidence of a post-service psychiatric disorder, 
to include PTSD, causally linked to service.





CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1998).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of section 1110 of this title, and subject to 
the provisions of section 1113 of this title, in the case of any 
veteran who served for ninety days or more during a period of war 
and a chronic disease, including psychosis, becomes manifest to a 
degree of ten percent or more within one year from the date of 
separation from such service, such disease shall be presumed to 
have been incurred in or aggravated by such service 
notwithstanding there is no record of evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112 (West 1991).  
Where there is affirmative evidence to the contrary, or evidence 
to establish that an intercurrent injury or disease which is a 
recognized cause of any of the diseases within the purview of 
section 1112 of this title, has been suffered between the date of 
separation from service and the date of onset of any such 
diseases, or the disability is due to the veteran's own willful 
misconduct, service connection pursuant to section 1112 will not 
be in order.  38 U.S.C.A. § 1113 (West 1991).  The provisions of 
section 1112 are applicable in the case of any veteran who served 
in the active military, naval, or air service after December 31, 
1946.  38 U.S.C.A. § 1137 (West 1991).

Congenital or developmental defects such as personality disorders 
are not diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. § 3.303(c).

The regulation concerning the type of evidence required to 
establish service connection for post-traumatic stress disorder 
has been recently revised, effective March 7, 1997, as a result 
of the Court's decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  

This regulation now requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f); Federal Register, 
Vol. 64, No. 117, June 18, 1999, page 32807-32808.

Further elaboration is noted in Cohen v. Brown, supra, where the 
Court held that the three requisite elements for eligibility for 
service connection for PTSD are as follows: 

(1) A current, clear medical diagnosis of post-traumatic stress 
disorder (presumed to include the adequacy of the post-traumatic 
stress disorder symptomatology and the sufficiency of a claimed 
in-service stressor); 

(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. at 138; 38 C.F.R. § 3.304(f).  With 
regard to the first element, the Court stated that a "clear 
diagnosis" should be an "unequivocal" one.  Id. at 139.

The Court in Cohen further altered the analysis in connection 
with claims for service connection for PTSD, by pointing out that 
the Department of Veterans Affairs (VA) has adopted the fourth 
edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 38 
C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695- 52702 (1996).  
The Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is this: the criteria have 
changed from an objective ("would evoke in almost anyone") 
standard in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A more 
susceptible individual may have post-traumatic stress disorder 
based on exposure to a stressor that would not necessarily have 
the same effect on "almost everyone."  The sufficiency of a 
stressor is accordingly, now a clinical determination for the 
examining mental health professional.  Cohen, at 153 (1997) 
(Nebeker, Chief Judge, concurring by way of synopsis).

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath professionals, 
the adjudicators must presume that the diagnosis was made in 
accordance with the applicable DSM criteria as to both adequacy 
of symptomatology and sufficiency of the stressor (or 
stressors)." Cohen, at 139.  

Since 38 C.F.R. § 3.304(f) did not specifically set forth any 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a diagnosis of PTSD, the 
regulation was revised to require that the medical evidence 
diagnosing PTSD comply with 38 C.F.R. § 3.125(a), which requires 
that diagnoses of mental disorders conform to DSM-IV.  Federal 
Register, Vol. 64, No. 117, June 18, 1999, pages 32807-32808.

As noted previously and more fully below, there is no medical 
evidence of a diagnosis of PTSD, and the Board therefore finds 
that consideration of the above-noted revisions by the RO or the 
veteran prior to the Board's decision in this matter is not 
warranted.  More specifically, since there is no diagnosis, there 
can be no issue as to whether the new revision is more or less 
favorable to the veteran.  Consequently, the Board finds that the 
application of the revised law without prior consideration by the 
veteran is not prejudicial to the veteran under the facts of this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation of 
the person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"[a] plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be conclusive 
but only possible to satisfy the initial burden of § 5107(a)."  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 
S.Ct. 2348 (1998).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that the 
claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, supra.  First, there 
must be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Second, there must be evidence of an occurrence or aggravation of 
a disease or injury incurred in service (lay or medical 
evidence). Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); 
Layno v. Brown, 6 Vet. App. 465 (1994).  Third, there must be a 
nexus between the in-service injury or disease and the current 
disability (medical evidence or the legal presumption that 
certain disabilities manifest within certain periods are related 
to service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements of 
a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that 
a condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service continuity 
of symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and post-
service symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Alternatively, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of (i) the existence of a chronic disease in service or 
during an applicable presumption period and (ii) present 
manifestations of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, if the issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be submitted 
to make the claim well grounded.  See Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA is 
under no duty to assist in any further development of the claim.  
Id.  Furthermore, a claim that is not well grounded must be 
denied.

Service administrative records contained in the claims folder 
include the Chronological Record of Military Service.  This shows 
that after completing his basic and advanced individual training, 
the appellant was transferred to USAEUR (United States Army, 
Europe) between September and early November 1960.  He was then 
assigned to Battery C, 1st Howitzer Battalion, 75th Artillery, 
APO 177, and remained with that unit until 24 October 1962, when 
he was transferred back to the United States for discharge from 
service at Fort Hamilton, New York.  The DD Form 214 shows that 
appellant had two years of overseas service with USAREUR (United 
States Army, Europe).  He received the Good Conduct Medal, but no 
other award or decoration.

None of the veteran's service medical records discloses any 
reference to an acquired psychiatric disorder, to include 
manifestations of PTSD.  These records do show the appellant was 
a patient for one day on August 25-26, 1962, at the 536th 
General Dispensary, APO 177.  At that time, his unit was 
identified as C Battery, 1st Howitzer Battalion, 75th 
Artillery, 7th Army, APO 177.  Other clinical records show 
radiographic and laboratory testing performed on August 30, 1962, 
at which time his unit was listed as C/1/75.  The "Abstract of 
Service" report (DD Form 735) in the service medical records 
indicates the veteran was assigned to a unit in Europe from 
November 1960 to October 9, 1962.  At the separation medical 
examination in September 1962, the veteran completed a Report of 
Medical History form.  In response to a series of questions as to 
whether he had or had ever had symptoms such as frequent trouble 
sleeping, frequent terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia or nervous trouble of any sort, 
he check the blocks for "No."  The form also contained a 
section for the physician's summary and elaboration that made 
specific notations concerning such matters as whooping cough, a 
chalazion treated in service, occasional leg cramps after 
strenuous exercise and sea sickness.  There was no reference to 
any psychiatric symptoms or hospitalization.  On the Report of 
Medical Examination form, the clinical evaluation reflected 
normal findings as the veteran's psychiatric status.  

A VA hospitalization final summary, dated in December 1992, notes 
a diagnosis of subarachnoid hemorrhage for which the veteran 
received a right frontotemporal craniotomy with clipping of an 
anterior communicating artery aneurysm, head computed tomography 
scan, and arteriogram.

The first report of any psychiatric complaints is found in the 
veteran's original application for VA compensation or pension 
benefits, dated in January 1993, wherein he indicated that the 
nature of his disability involved his nerves for which he was 
hospitalized for three months prior to his separation from 
service after returning from Vietnam as an advisor in 1962.  The 
only treatment he reported for this disability was the 
hospitalization in December 1992 which involved the surgery for 
his aneurysm.

At his first personal hearing in May 1995, the veteran testified 
that he first had nervous problems when he was in Vietnam as an 
advisor for three months in 1962 (transcript (T.) at p. 2).  His 
nervous condition was triggered when his patrol was ambushed, and 
most of his patrol was killed (T. at p. 2).  He was treated for 
this condition at a military hospital in the Philippines for 
three months (T. at p. 2).  After he got back to the United 
States he received treatment from a private doctor in Lubbock, 
Texas who prescribed Valium (T. at p. 3).  He could not remember 
the name of the hospital he went to in the Philippines, but he 
did indicate that it "might have been at an air base."  He was 
given shots and some counseling (T. at p. 3).  His rank during 
service was SP-4 and he was released after returning to the 
United States (T. at p. 4).  Before he went to Vietnam he was in 
the artillery battery in Germany, and then volunteered with four 
or five others to serve as advisors regarding weapons (T. at p. 
4).  They were training the South Vietnamese and were located 
somewhere close to Saigon (T. at p. 4).  The patrol that was 
ambushed had gone out before, but this was the first time that 
the veteran had gone with them (T. at p.5).  He stated that at 
times he would get nervous, obtain treatment, and then stay home 
from work for three or four days (T. at p. 5).  In 1993 he had an 
aneurysm (T. at p. 5).  He believed that his crying spells were 
caused by his time in Vietnam (T. at p. 5).  He used to have 
nightmares but they were not as bad as they used to be (T. at p. 
5).  He was going to a psychiatrist and was due to go back again 
in November 1995 (T. at p. 5).  Witness Ms. [redacted] stated 
that she knew the veteran since 1962 and that he would get 
depressed and cry a whole lot (T. at p. 6).

A VA PTSD examination in December 1995 revealed that the veteran 
reported a history of spending six months as an advisor in 
Vietnam towards the end of his enlistment.  After an ambush with 
casualties he was hospitalized in the Philippines for a nervous 
condition.  He was unable to state who may have made the 
diagnosis of PTSD or where this was made, but felt that it may 
have been a veteran's representative.  It is noted that the 
veteran was receiving treatment at the VA Mental Hygiene Clinic.  
The veteran reported that he would forget things and sometimes 
cry.  He did not indicate experiencing nightmares and felt he had 
"sort of mellowed out since the aneurysm."  He had been married 
to his second wife for two years and adopted her two foster 
children.  Mental status evaluation revealed that the veteran was 
expressing his thoughts adequately, and although it was indicated 
that he showed some emotional liability, the examiner felt that 
this was not uncommon following his surgical procedures.  The 
examiner further noted that there was no real indication of PTSD 
and no depressions of any depth.  The diagnosis was "PTSD is not 
shown."

At his personal hearing in June 1996, the veteran testified that 
he went to Vietnam as an advisor in May of 1962 (T. at p. 2).  
They went over to train the South Vietnamese in the use of small 
arms (T. at p. 2).  He was in Vietnam for about three months (T. 
at p. 3).  His nervous condition was triggered when the veteran's 
patrol was ambushed and seven or eight Vietnamese were killed (T. 
at p. 3).  During the ambush the patrol had been pinned down for 
12 hours and the casualties were laying next to him (T. at p. 3).  
After the incident he went to a military hospital in the 
Philippines at an air base where he remained for two and a half 
months (T. at p. 4).  He then went to the United States, where he 
was released out of Fort Hamilton in New York (T. at p. 5).  Five 
or six months later, he received treatment from a Dr. M. in 
Lubbock, Texas (T. at p. 5).  The brother of the veteran noted 
the difference in the veteran after he separated from the service 
(T. at p. 6).  The veteran indicated that there was one other 
American that was part of the patrol that was ambushed (T. at p. 
7).  He could not remember the unit he was attached to in Vietnam 
(T. at p. 7).  He was in Vietnam for about three months (T. at p. 
7).  Prior to going to Vietnam, the veteran was a gunner (T. at 
p. 8).  When he got to Vietnam, he was stationed near Saigon (T. 
at p. 9).  His brother further stated that the veteran's memory 
had not been the same since the aneurysm (T. at p. 10).

Following the Board's January 1997 decision that was subsequently 
vacated by the Court's order of March 1999, the RO received and 
considered additional evidence which consisted of a VA 
examination report, dated in July 1997, and additional testimony 
from a personal hearing conducted in September 1997.  The Board 
has determined that in view of its decision herein, current 
appellate consideration of this evidence is proper since the RO 
has already considered this evidence in a rating decision in 
December 1997, and since further consideration of this evidence 
by the RO would not otherwise be required under 38 C.F.R. 
§ 20.1304(c) (1998).  More specifically, 38 C.F.R. § 20.1304(c) 
requires the RO's initial review of additional "pertinent" 
evidence that is accepted by the Board.  In this instance, 
however, the subject evidence is not pertinent in the sense that 
it does not establish the existence of evidence of current 
disability or a causal nexus between any current disability and 
service, and the Board did not originally accept it.  Even if the 
evidence was deemed "pertinent" in the sense that it does not 
support the claim because it does not show the elements of a 
current disability and a nexus to service for purposes of well 
grounding the claim, it has already been considered by the RO and 
manifestly can not change the outcome of this matter.

A July 1997 VA examination report reflects that the veteran 
underwent neuropsychological assessment in November 1995, and 
that on the memory section of that examination, he placed in the 
average or above average range.  It was further noted that on 
July 2, 1997, in response to a consultation, the veteran was 
again seen for neuropyschological evaluation, specifically of his 
memory functioning, and on a measure of immediate and delayed 
narrative memory, he placed in the above average range.  On a 
measure of immediate and delayed visual, nonverbal memory, he 
placed in the average to above average range.  He also placed in 
the average range on a task requiring learning of a long digit 
sequence.

At a personal hearing in September 1997, the veteran testified 
that part of his service records had been lost, including his 
travel records (T. at p. 2).  The veteran's brother indicated 
that the veteran had experienced memory loss since an aneurysm, 
but the veteran did provide the names of [redacted] and [redacted] or 
[redacted] as fellow service members who were killed in Vietnam (T. 
at pp. 2-3).  The brother of the veteran also noted that the 
veteran's memory was coming back, and that this was evidenced by 
the VA medical report of July 1997 (T. at pp. 3-4).  At this 
time, the veteran also provided proof of an additional search for 
military service records that was conducted by the National 
Personnel Records Center in August 1997 and which failed to 
disclose any additional records (T. at p. 4).  The veteran 
further indicated that when he had six months to go on his 
assignment in Germany, he volunteered to be an advisor in Vietnam 
(T. at p. 5).  


II.  Analysis

The Board has reviewed the evidence of record and again notes 
that under the law, it is the obligation of the person applying 
for benefits to come forward with a well-grounded claim, and that 
a well-grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation."  Epps v. 
Brown, supra.  In this case, the missing elements of a well-
grounded claim pursuant to Caluza v. Brown, supra are (1) current 
disability, and (2) nexus. 

In this context, the Board first notes that the evidence of 
record does not reveal a current diagnosis of an acquired 
psychiatric disorder, to include PTSD.  Under the case law, it is 
clear that a fundamental element of a well-grounded claim is 
competent evidence of "current disability" (medical diagnosis).  
Rabideau v. Derwinski, supra; Brammer v. Derwinski, supra.   
Moreover, under 38 C.F.R. § 3.304, one of the elements required 
to establish service connection for PTSD is medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of this 
chapter.  The Board further finds that "current disability" 
means a disability shown by competent medical evidence to exist 
at the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. 
App. 268 (1997).  As the Court has held, the regulatory 
definition of "disability" is the "...impairment of earning 
capacity resulting from such diseases or injuries and their 
residual conditions...."  38 C.F.R. § 4.1 (1998); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not shown 
to be present in this case.  The Board also finds that none of 
the development actions indicated in the Joint Motion can, as a 
matter of law, provide evidence of a current disability.

The Board further notes that in Degmetich v. Brown, supra, the 
Federal Circuit expressly addressed the question of whether the 
statutory requirement for a "disability resulting" from injury 
or disease in service means: (1) a disability existing at some 
time in the past; or (2) a disability existing on and after the 
date of application for the benefit, and ruled that (2) is the 
correct interpretation.  Degmetich is even more compelling 
because the disability in dispute, a psychosis, had been 
diagnosed within the presumptive period, but not shown at the 
time of the 1967 application for benefits in question in that 
case.  Thus, even assuming in theory that the alleged service 
records sought by the Joint Motion could and did demonstrate by 
competent medical evidence the existence of any form of acquired 
psychiatric disability, to include a psychosis, the complete 
absence of a post-service diagnosis would still make the claim 
not well grounded as a matter of law.

Alternatively, this claim is also not well grounded due to the 
lack of evidence to satisfy element three under Caluza v. Brown, 
supra, a nexus between any current manifestation of an acquired 
psychiatric disorder, to include PTSD, and disease or injury in 
service, or with regard to a psychosis, to a period of one year 
following service.  Thus, assuming, arguendo, the existence of an 
acquired psychiatric disorder, to include PTSD, at any time, the 
evidence that has been presented does not provide any competent 
link between the disease and service.  The only evidence advanced 
to support the existence of this element of a well-grounded claim 
is the assertions and statements of the veteran and his lay 
witnesses.  However, the Court has said that claimants unversed 
in medicine are not competent to make medical determinations 
involving medical diagnosis or causation.  In other words, since 
the veteran and his lay witnesses have no medical training, their 
assertions that he currently has an acquired psychiatric disorder 
which is related to certain symptoms he experienced in service or 
to a period of one year following service, carry no weight.  See 
Espiritu v. Derwinski, supra.  Nor can lay evidentiary assertions 
establish the nexus element on the basis of continuity of 
symptoms because acquired psychiatric disorders are not those 
subject to lay observation.  Savage v. Gober, supra.  As for the 
medical evidence of record, there is no medical evidence which 
relates a current acquired disorder to service or to within one 
year of service.  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to the 
effect that a claim is plausible is required for the claim to be 
well grounded.  See Grottveit v. Brown, supra.

In sum, the claim is not now well grounded as was conceded in the 
Joint Motion.  The elements of a well-grounded claim not shown by 
record are competent medical evidence of a current disability 
(element one under Caluza) and a nexus between a current 
disability and disease or injury of service origins (element 
three under Caluza).  The Joint Motion directs development only 
as to the existence of a disease or injury incurred or aggravated 
in service (element two under Caluza).  Thus, the development 
directed by the Joint Motion can not, as a matter of law, make 
the claim well grounded and is in direct conflict with the 
controlling legal authority provided by the Federal Circuit in 
Degmetich, supra.  Under these circumstances, the Board finds 
that its duty is clear, as there is abundant authority for the 
proposition that absent a well-grounded claim, there is no duty 
to assist, and that gratuitous development is to be avoided.  The 
Court has expressly held that "[i]mplausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay those claims which-as well-grounded-
required adjudication."  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).  

In Grivois, 6 Vet. App. at 139, it is further noted that the 
Court scolded the Secretary for proceeding to assist a claimant 
in developing his claims without paying sufficient heed to the 
determination as to whether the claims brought met the statutory 
requirements, as construed by the Court's precedents, to be well 
grounded.  "Attentiveness to this threshold issue is, by law, not 
only for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Ibid.  So concerned was 
the Court about this matter that it added: "[I]f the Secretary, 
as a matter of policy, volunteers assistance to establish well 
groundedness, grave questions of due process can arise if there 
is apparent disparate treatment between claimants in this 
regard."  Grivois, 6 Vet. App. at 140.

In Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991), it was held 
that where evidence is "overwhelmingly" against a claim, remand 
for reasons-or-bases compliance would result in "this Court's 
unnecessarily imposing additional burdens on the BVA and [ ]VA 
with no benefit flowing to the veteran".  See also Chisem v. 
Brown, 8 Vet. App. 374 (1995).

The Court's jurisprudence clearly establishes that the 
Secretary's duty to assist under section 5107(a) does not attach 
until the claimant has submitted a well-grounded claim.  Hilkert 
v. West, 11 Vet. App. 284 (1998); Berotti v. West, 11 Vet. 
App. 193 (1998); Dean v. Brown, 8 Vet. App. 449 (1995); Caluza, 7 
Vet. App. at 512-13; Grivois, 6 Vet. App. at 140; Grottveit, 
supra.

The U.S. Court of Appeals for the Federal Circuit has also held 
that "under § 5107(a), the [ ]VA has a duty to assist only those 
claimants who have established 'well[-]grounded' (i.e., 
plausible) claims".  Epps, supra.  

In addition, under the authority of Bethea v. Derwinski, 2 Vet. 
App. 252 (1992), the Board finds the reasoning in the single 
judge disposition of Alexander v. West, No. 98-776 (June 1, 
1999), to be particularly compelling as to the correct action in 
these circumstances.  More specifically, in addressing the 
appellant's averment of a duty to assist violation as a 
consequence of language contained within a Joint Motion, the 
Court found that:

Even if the language did relate to the present claim, 
to the extent that a generic remand order granted by 
the Clerk of the Court based upon a joint motion could 
be viewed as providing the appellant with a right to 
the fulfillment of the Secretary's duty to assist with 
respect to the claims on appeal, in view of the fact 
that the claims are not well grounded, such an order 
would be clear error, see Epps v. Gober, 126 F.3d 
1464, 1469 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 
2348 (1998) ("under [38 U.S.C.] § 5107(a), [VA] has a 
duty to assist only those claimants who have 
established 'well[-]grounded' (i.e., plausible 
claims."  (emphasis added)), and will not be enforced 
as the law of the case, see Chisem v. Brown, 8 Vet. 
App. 374, 375 (1995) (law-of-the-case doctrine makes 
an[] exception for clear error). 

Based on all of the foregoing authorities, the Board finds that 
since the development directed in the instant Joint Motion could 
not well ground the claim as a matter of law, the Joint Motion is 
in clear error and is not enforceable as the law of the case.  
Consequently, the Board finds that based on its review of the 
current record, the claim was and still remains not well 
grounded.  

Finally, as was indicated by the Board in its vacated January 22, 
1997 decision, the Board is constrained to add the following.  
This is not a case in which the bare assertions of the claimant 
as to events in service stand opposed to silent or absent service 
department records.  The records already developed by the RO 
include the Chronological Record of Service accounting for all of 
the veteran's service and unequivocally showing his overseas 
service was solely in Europe.  The DD Form 214 is fully 
consistent with this evidence.  The claimant has never provided 
any specifics as to his unit of assignment during his purported 
service as an adviser in Vietnam.  Even more telling are the 
service medical records.  They include the "Abstract of 
Service" report (DD Form 735) documenting that the veteran was 
assigned to a unit in Europe from November 1960 to October 9, 
1962.  They show beyond dispute that the claimant was at medical 
facilities in Europe on August 25-26, and August 30, 1962, and 
was receiving his separation examination a few days later in 
Europe.  The account provided by the claimant has consistently 
been that during about the last six months of his tour in Europe, 
he somehow was transferred from Germany to Vietnam and, after the 
purported hospitalization, returned to the United States.  To 
square the service medical records with his account, it would be 
necessary to believe he was transferred from Germany to Vietnam, 
from there to some still unidentified hospital, and then back to 
Germany and onward to the United States.  It would also be 
necessary to believe that the claimant could have completed a 
Report of Medical History form at the time of his separation 
examination on which he chose to report such problems as an 
episode of whooping cough, a chalazion, occasional leg cramps 
after strenuous exercise and sea sickness, while failing to 
mention his alleged protracted hospitalization and specifically 
denying he had or had ever had symptoms such as frequent trouble 
sleeping, frequent terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia or nervous trouble of any sort.  
Accordingly, the Board must again note that the deficiencies in 
this claim extend well beyond the absence of competent medical 
evidence showing a psychiatric disorder, including PTSD, linked 
to service.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

